DETAILED ACTION
1.	This Office action is in response to the communication filed on August 26, 2021. Claims 1-2, 4-6, 8, 12-13, 15, 18, and 20-30 remain pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1-2, 6, 8, 13, 15, 18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian et al. ( U.S. Patent Publication 2013/0342636 A1 ) in view of Lin et al ( U.S. Patent Publication 2013/0328771 A1 )

Regarding claim 1, Tian teaches an ambient light sensing device (Fig. 1) for receiving at least one visible light image sensed by an image sensor (Figs. 1 and 2, camera unit 106 of endpoint device sampling) , the ambient light sensing device comprising: 
an image sampling unit (Fig. 2, pre-processor unit 204), for obtaining the at least one visible light image from the image sensor, wherein each of the at least one visible light image is ([0014]: “The pre-processor unit 204 receives the video stream from the network interface unit 202 and divides or partitions the video stream into one or more video data stream regions”),
 dividing the visible light image into a plurality of image blocks according to a predetermined arrangement of sizes and locations of the plurality of image blocks, wherein each image block includes a plurality of pixel units and is located at a different location in the visible light image (Fig. 3; [0014]: “For example, video streams received from the network interface unit 202 may be partitioned into multiple video data regions (or "image blocks") each having a portion or subset of pixels of the video stream”)
extracting at least one sample data in each image block, and comparing the sample data extracted at different time points of the same image block at the same location to generate comparison data according to a difference between the sample data extracted at different time points ([0020]: “In other words, the video stream may be a compilation or aggregation of "snapshot" video images (i.e., image frames) at multiple time instances. Each of the video images comprises a plurality of pixels of image data captured by the camera unit 106 at each of the time instances” and [0022]: “For example, the video stream may be divided into four portions (analogous to a video image frame being divided into four portions), and the endpoint device 102(1) may evaluate pixels of video image frames in each of the four portions at each of the time instances")
an analyzing unit (Fig. 2, gesture processor unit 210), for analyzing the comparison data and generating an output analysis signal accordingly ([0018]:" The gesture processor unit 210 may operate, for example, to detect motions and identify corresponding gesture associated with the motions and/or to execute electronic operations when motions are identified and gestures are detected by the block processor units 206(a)-206(o)” and [0020]:“The endpoint device 102(1) may evaluate the pixels of each video image at each of the time instances to determine whether or not the participant 108 has performed a motion”),
 wherein the output analysis signal includes an ambient brightness signal representing a sensing result of ambient light brightness ([0020]: “Each of the video images comprises a plurality of pixels of image data captured by the camera unit 106 at each of the time instances.” Image capture independent of a camera light source/emitter).
While Tian teaches a camera unit capable of recording a video stream, it was unclear whether it was able to take pictures/video for other purposes than sensing motion, and whether motion was sensed when the motion was of the endpoint device. 
Tian did not teach the ambient brightness signal being provided to the portable electronic device to be processed by the portable electronic device for generating ambient brightness information such that the portable electronic device is not equipped with a dedicated sensor which is only for sensing ambient light, nor does Tian teach “wherein the photo taking or video recording function records an image or a video for a user to see, and the ambient light sensing function senses ambient light condition for electronic processing to generate a corresponding action, so that the generated separated results are expressed to the user in separate and different forms, one form being a form of an image or a video and another form being an action which is different from the image or video”.
However, in the analogous art of image recognition, Lin teaches a camera mounted on the housing of a portable device that was able to have estimated portable device motion based on how the content of the video data changed according to change in orientation of the camera. (Lin [0015]-[0016]). Video data was able to also have been output to an application if called for by the requirements of the application (i.e., the camera was not dedicated to device motion analysis) (Lin [0016]). To clarify, Lin teaches of an imaging device that captures local information (read as an ambient light sensing function as it captures video data). In addition, a motion sensor is also incorporated to work in conjunction with the imaging device, Lin, [0016]. If the two aspects agree, then video data can be output to the user (read as one form). If they disagree, the sensor data can be altered before outputting them to an application (which is the user interacts with; read as a different form). In this case, the video data need not be output to the application (read as a separate and different form). To clarify, based on two different aspects, different outputs to the user are possible. To clarify, while the claim notes of an ambient light sensing function, the claim does not specifically detail “another form being an action which is different from the image or video” in enough detail; there is a disconnect between these two limitations.

It would have been obvious before the invention to have supplemented user motion image processing with device motion image processing as taught by Lin using the video data as generated by the camera of Tian. One of ordinary skill in the art would have been motivated to utilize video data to indicate the change in orientation of the camera, its housing, and the device that provided the housing in order to provide an additional source of device motion estimates. Being able to use two aspects in conjunction can lead to different outputs, enhancing operation.

Regarding claim 2, in addition to rejection of claim 1 above, Tian of the combination of references further teaches the ambient light sensing device of claim 1, wherein the visible light (Fig. 3, image blocks 304, 306, 308, and 310).

Regarding claim 6, in addition to rejection of claim 1 above, Tian of the combination of references further teaches the ambient light sensing device of claim 1, wherein the ambient light sensing device is disposed in an interactive device and the analyzing unit generates the output analysis signal according to the comparison data and a status of the interactive device ([0018]: “The gesture processor unit 210 may operate, for example, to detect motions and identify corresponding gesture associated with the motions and/or to execute electronic operations when motions are identified and gestures are detected by the block processor units 206(a)-206(o).”)

	Regarding claim 8, Tian teaches an interactive device (Fig. 1), comprising: 
an image sensor (Figs. 1 and 2, camera unit 106 of endpoint device sampling), for providing an ambient light sensing function to generate an image according to ambient light ([0010]: “For example, as shown in FIG. 1, endpoint device 102(1) may have a camera unit 106 that is configured to capture video data of one or more video conference participants (“participants” or “users”) at the endpoint.” Video captured with a light source or based on ambient light capture); and 
an ambient light sensing device (Fig. 2, pre-processor unit 204), for obtaining the image from the image sensor, wherein the image is one undivided image frame when the ambient light sensing device obtains the image from the image sensor ([0014]: “The pre-processor unit 204 receives the video stream from the network interface unit 202 and divides or partitions the video stream into one or more video data stream regions.” Therefore, the video stream is undivided when it was received from the camera unit),
 dividing the visible light image into a plurality of image blocks according to a predetermined arrangement of sizes and locations of the plurality of image blocks, wherein each image block includes a plurality of pixel units and is located at a different location in the visible light image (Fig. 3; [0014]: “For example, video streams received from the network interface unit 202 may be partitioned into multiple video data regions (or "image blocks") each having a portion or subset of pixels of the video stream”)
extracting at least one sample data in each image block, and generating a comparison data according to a difference between the sample data extracted at different time points ([0020]: “In other words, the video stream may be a compilation or aggregation of "snapshot" video images (i.e., image frames) at multiple time instances. Each of the video images comprises a plurality of pixels of image data captured by the camera unit 106 at each of the time instances” and
 [0022]: “For example, the video stream may be divided into four portions (analogous to a video image frame being divided into four portions), and the endpoint device 102(1) may evaluate pixels of video image frames in each of the four portions at each of the time instances")
analyzing  (Fig. 2, gesture processor unit 210) the comparison data to generate an output analysis signal accordingly ([0018]:" The gesture processor unit 210 may operate, for example, to detect motions and identify corresponding gesture associated with the motions and/or to execute electronic operations when motions are identified and gestures are detected by the block processor units 206(a)-206(o)” and [0020]:“The endpoint device 102(1) may evaluate the pixels of each video image at each of the time instances to determine whether or not the participant 108 has performed a motion”),
 wherein the output analysis signal includes an ambient brightness signal representing a sensing result of ambient light brightness ([0020]: “Each of the video images comprises a plurality of pixels of image data captured by the camera unit 106 at each of the time instances.” Image capture independent of a camera light source/emitter), 
While Tian teaches a camera unit capable of recording a video stream, it was unclear whether it was able to take pictures/video for other purposes than sensing motion, and whether motion was sensed when the motion was of the endpoint device. 
Tian did not necessarily teach the image sensor for providing a photo taking or video recording function for the interactive device, 
 the ambient brightness signal being provided to the portable electronic device to be processed by the portable electronic device for generating ambient brightness information such that the portable electronic device is not equipped with a dedicated sensor which is only for sensing ambient light, wherein the interactive device is a portable electronic device, and 
While Tian teaches a camera unit capable of recording a video stream, it was unclear whether it was able to take pictures/video for other purposes than sensing motion, and whether motion was sensed when the motion was of the endpoint device. 
Tian did not teach the ambient brightness signal being provided to the portable electronic device to be processed by the portable electronic device for generating ambient brightness information such that the portable electronic device is not equipped with a dedicated sensor which is only for sensing ambient light, nor does Tian teach “wherein the photo taking or video recording function records an image or a video for a user to see, and the ambient light sensing 
However, in the analogous art of image recognition, Lin teaches a camera mounted on the housing of a portable device that was able to have estimated portable device motion based on how the content of the video data changed according to change in orientation of the camera. Estimates of the device motion was generated by the motion sensor and the camera (Lin [0015]-[0016]). Video data was able to also have been output to an application if called for by the requirements of the application (i.e., the camera was not dedicated to device motion analysis) (Lin [0016]). To clarify, Lin teaches of an imaging device that captures local information (read as an ambient light sensing function as it captures video data). In addition, a motion sensor is also incorporated to work in conjunction with the imaging device, Lin, [0016]. If the two aspects agree, then video data can be output to the user (read as one form). If they disagree, the sensor data can be altered before outputting them to an application (which is the user interacts with; read as a different form). In this case, the video data need not be output to the application (read as a separate and different form). To clarify, based on two different aspects, different outputs to the user are possible. To clarify, while the claim notes of an ambient light sensing function, the claim does not specifically detail “another form being an action which is different from the image or video” in enough detail; there is a disconnect between these two limitations.

It would have been obvious before the invention to have supplemented user motion image processing with device motion image processing as taught by Lin using the video data as 

Regarding claim 13, Tian in view of Lin renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.

Regarding claim 15, Tian teaches a method of sensing ambient light (Fig. 1), comprising: 
obtaining an image according to ambient light by an image sensor provided in an interactive device ([0010]: “For example, as shown in FIG. 1, endpoint device 102(1) may have a camera unit 106 that is configured to capture video data of one or more video conference participants (“participants” or “users”) at the endpoint.” Video captured with a light source or based on ambient light capture); and 
the image sensor being configured to provide an ambient light sensing function to generate the image according to ambient light; obtaining the image from the image sensor wherein the image is one undivided image frame ([0014]: “The pre-processor unit 204 receives the video stream from the network interface unit 202 and divides or partitions the video stream into one or more video data stream regions.” Therefore, the video stream is undivided when it was received from the camera unit),
 dividing the visible light image into a plurality of image blocks according to a predetermined arrangement of sizes and locations of the plurality of image blocks, wherein each image block includes a plurality of pixel units and is located at a different location in the visible (Fig. 3; [0014]: “For example, video streams received from the network interface unit 202 may be partitioned into multiple video data regions (or "image blocks") each having a portion or subset of pixels of the video stream”)
extracting at least one sample data in each image; comparing the sample data extracted at different time points of the same image block at the same location to generate a comparison data according to a difference between the sample data extracted at different time points ([0020]: “In other words, the video stream may be a compilation or aggregation of "snapshot" video images (i.e., image frames) at multiple time instances. Each of the video images comprises a plurality of pixels of image data captured by the camera unit 106 at each of the time instances” and
 [0022]: “For example, the video stream may be divided into four portions (analogous to a video image frame being divided into four portions), and the endpoint device 102(1) may evaluate pixels of video image frames in each of the four portions at each of the time instances")
analyzing the comparison data to generate an output analysis signal accordingly ([0018]:" The gesture processor unit 210 may operate, for example, to detect motions and identify corresponding gesture associated with the motions and/or to execute electronic operations when motions are identified and gestures are detected by the block processor units 206(a)-206(o)” and [0020]:“The endpoint device 102(1) may evaluate the pixels of each video image at each of the time instances to determine whether or not the participant 108 has performed a motion”),
 wherein the output analysis signal includes an ambient brightness signal representing a sensing result of ambient light brightness ([0020]: “Each of the video images comprises a plurality of pixels of image data captured by the camera unit 106 at each of the time instances.” Image capture independent of a camera light source/emitter), 
While Tian teaches a camera unit capable of recording a video stream, it was unclear whether it was able to take pictures/video for other purposes than sensing motion, and whether motion was sensed when the motion was of the endpoint device. 
Tian did not necessarily teach the image sensor for providing a photo taking or video recording function for the interactive device, 
While Tian teaches a camera unit capable of recording a video stream, it was unclear whether it was able to take pictures/video for other purposes than sensing motion, and whether motion was sensed when the motion was of the endpoint device. 
Tian did not teach the ambient brightness signal being provided to the portable electronic device to be processed by the portable electronic device for generating ambient brightness information such that the portable electronic device is not equipped with a dedicated sensor which is only for sensing ambient light, nor does Tian teach “wherein the photo taking or video recording function records an image or a video for a user to see, and the ambient light sensing function senses ambient light condition for electronic processing to generate a corresponding action, so that the generated separated results are expressed to the user in separate and different forms, one form being a form of an image or a video and another form being an action which is different from the image or video”.
However, in the analogous art of image recognition, Lin teaches a camera mounted on the housing of a portable device that was able to have estimated portable device motion based on how the content of the video data changed according to change in orientation of the camera. Estimates of the device motion was generated by the motion sensor and the camera (Lin [0015]-[0016]). Video data was able to also have been output to an application if called for by the requirements of the application (i.e., the camera was not dedicated to device motion analysis) (Lin [0016]). To clarify, Lin teaches of an imaging device that captures local information (read as an ambient light sensing function as it captures video data). In addition, a motion sensor is also incorporated to work in conjunction with the imaging device, Lin, [0016]. If the two aspects agree, then video data can be output to the user (read as one form). If they disagree, the sensor data can be altered before outputting them to an application (which is the user interacts with; read as a different form). In this case, the video data need not be output to the application (read as a separate and different form). To clarify, based on two different aspects, different outputs to the user are possible. To clarify, while the claim notes of an ambient light sensing function, the claim does not specifically detail “another form being an action which is different from the image or video” in enough detail; there is a disconnect between these two limitations.

It would have been obvious before the invention to have supplemented user motion image processing with device motion image processing as taught by Lin using the video data as generated by the camera of Tian. One of ordinary skill in the art would have been motivated to utilize video data to indicate the change in orientation of the camera, its housing, and the device that provided the housing in order to provide an additional source of device motion estimates. Being able to use two aspects in conjunction can lead to different outputs, enhancing operation.

Regarding claim 18, Tian in view of Lin renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.

claim 20, in addition to rejection of claim 1 above, Tian of the combination of references further teaches the method of claim 15, further comprising: performing a function of the interactive device according to the output analysis signal ([0018]:" The gesture processor unit 210 may operate, for example, to detect motions and identify corresponding gesture associated with the motions and/or to execute electronic operations when motions are identified and gestures are detected by the block processor units 206(a)-206(o).”)

Regarding claim 21, Tian does not teach the interactive device of claim 8, wherein the image sensor is not a dedicated sensor only for sensing ambient light. 
However, in the analogous art of image recognition, Lin teaches a camera that was able to have estimated device motion based on how the content of the video data changed according to change in orientation of the camera. Estimates of the device motion was generated by the motion sensor and the camera (Lin [0015]-[0016]). Video data was able to also have been output to an application if called for by the requirements of the application (i.e., the camera was not dedicated to device motion analysis) (Lin [0016]).  It would have been obvious before the invention to have supplemented user motion image processing with device motion image processing as taught by Lin using the video data as generated by the camera of Tian. One of ordinary skill in the art would have been motivated to utilize video data to indicate the change in orientation of the camera, its housing, and the device that provided the housing in order to provide an additional source of device motion estimates.  

Regarding claim 28, in addition to rejection of claim 1 above, Tian of the combination of references further teaches the ambient light sensing device of claim 1, wherein the sample data is ([0023]: “The endpoint device 102(1) evaluates pixels of the video images by classifying pixels at a given time instance during a time period as either a foreground pixel or a background pixel. A foreground pixel is defined as a pixel determined by the endpoint device 102(1) to be important for evaluation, while a background pixel is defined as a pixel determined by the endpoint device 102(1) to be unimportant for evaluation”; higher gravity value for foreground).
Regarding claim 29, Tian in view Lin renders obvious the claim limitations in consideration of the grounds of rejection of claim 28 above.
Regarding claim 30, Tian in view and Lin renders obvious the claim limitations in consideration of the grounds of rejection of claim 28 above.

5.	Claims 4, 5, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian et al. ( U.S. Patent Publication 2013/0342636 A1 ) in view of Lin et al. ( U.S. Patent 62013/0328771 A1 ), as applied to Claims 1, 8 and 15, further in view of Spampinato et al. ( U.S. Patent Publication 2010/0166300 ).

Regarding claim 4, the combination does not explicitly teach “wherein the sample data is generated according to brightness”.

However, in the same field of endeavor, image sensing, Spampinato further teaches the ambient light sensing device of claim 1, wherein the sample data is generated according to brightness (Spampinato [0111], motion estimation was applied on sequences of YUV or RGB images (including red, green, blue pixels) by calculating a characteristic curve, where the characteristic was based only on luminance). 

It would have been obvious before the effective filing date when using the video images of Tian’s camera in view of Lin to have only sampled green pixels. One of ordinary skill in the art would have been motivated to have implemented motion estimation that was accurate and its results compared well with those of RGB motion estimation (Spampinato Fig. 31 [0110]-[0112]).

Regarding claim 5, Spampinato of the combination of references further teaches the ambient light sensing device of claim 1, wherein the visible light image includes a plurality of pixel data and each pixel data includes a plurality of sub-pixel data, and the sample data is generated according to brightness, color temperature, contrast, image pattern, a number or shape of a group of pixels having a predefined color or meeting a predefined condition, or a number or shape of a group of sub- pixels having a predefined color or meeting a predefined condition  (Spampinato [0111], motion estimation was applied on sequences of YUV or RGB images (including red, green, blue pixels) by calculating a characteristic curve, where the characteristic was based only on green pixels).

Regarding claim 12, Tian in view of Lin and Spampinato renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.

s 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian et al. ( U.S. Patent Publication 2013/0342636 A1 ) in view of Lin et al. ( U.S. Patent 62013/0328771 A1 ), as applied to Claims 1, 8 and 15, further in view of Ju et al. ( U.S. Patent Publication 2013/0147974 A1) with provisional support to U.S. Provisional Application 61/580,932 (hereinafter referred to as “Ju Provisional.”) 

Regarding claim 22, in addition to rejection of claim 1 above, Tian in view of Lin does not teach the ambient light sensing device of claim 1, wherein the image blocks are of two or more different sizes. 
While Tian teaches that the pre-processor unit 204 was able to divide video data into any number of image blocks, Tian did not specifically teach where the image blocks are of two or more different sizes. However, in the art of camera motion detection, Ju Provisional teaches that a camera system captured camera images that were scaled down and segmented radially so that a linear polar transform action was performed to determine a rotational angle of a camera roll. Segments at a greater radial distance were greater than the segments at a smaller radial distance (Ju Provisional Slides 7 and 8). It would have been obvious before the time of the invention to have had similar segmentation as taught by Ju Provisional. One of ordinary skill in the art would have been motivated to have an image-based motion sensor detect rotation of the end device (Ju Provisional Slides 7 and 8).

Regarding claim 23, Tian in view of Lin does not teach the ambient light sensing device of claim 1, wherein the image blocks have different sizes wherein the sizes of the image blocks are proportional to the radial locations of the image blocks 
Ju Provisional Slides 7 and 8). It would have been obvious at the time of the invention to have had similar segmentation as taught by Ju Provisional. One of ordinary skill in the art would have been motivated to have an image-based motion sensor detect rotation of the end device (Ju Provisional Slides 7 and 8).

Regarding claim 24, Tian in view Lin, and Ju renders obvious the claim limitations in consideration of the grounds of rejection of claim 22 above.
Regarding claim 25, Tian in view Lin, and Ju renders obvious the claim limitations in consideration of the grounds of rejection of claim 23 above.
Regarding claim 26, Tian in view Lin, and Ju renders obvious the claim limitations in consideration of the grounds of rejection of claim 22 above.
Regarding claim 27, Tian in view Lin, and Ju Provisional renders obvious the claim limitations in consideration of the grounds of rejection of claim 23 above.

Response to Arguments
7.	Applicant’s arguments have been considered, but are respectfully moot in view of new grounds of rejection(s).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.